Exhibit 10.2

AMENDMENT NO.1

TO

AMENDED AND RESTATED ADVISORY AGREEMENT

This Amendment No. 1 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of August 7, 2011, and shall be
effective August 7, 2011, by and among TNP Strategic Retail Trust, Inc., a
Maryland corporation (the “Company”), TNP Strategic Retail Operating
Partnership, LP, a Delaware limited partnership (the “Operating Partnership”),
and TNP Strategic Retail Advisor, LLC, a Delaware limited liability company (the
“Advisor”). The Company, the Operating Partnership and the Advisor are
collectively referred to herein as the “Parties.” Capitalized terms used but not
defined herein shall have the meaning set forth in the Advisory Agreement (as
defined below).

W I T N E S S E T H

WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of August 7, 2010 (the “Advisory
Agreement”), which provides for, among other matters, the management of the
Company’s and the Operating Partnership’s day-to-day activities by the Advisor;

WHEREAS, the initial term of the Advisory Agreement is for a one year term which
may be renewed for an unlimited number of successive one year terms; and

WHEREAS, pursuant to Section 17 (Term of the Agreement), the Parties desire to
amend the Advisory Agreement pursuant to this Amendment in order to renew the
term of the Advisory Agreement for an additional one year term, such term to end
on August 7, 2012.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:

ARTICLE I

AMENDMENT

In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one year term, the Parties agree as
follows:

Section 1.1 Renewal of Advisory Agreement. Pursuant to Section 17 of the
Advisory Agreement, the Parties hereby renew the term of the Advisory Agreement
effective as of August 7, 2011, for an additional one-year term ending on
August 7, 2012.



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.1 Continued Effect. Except as specifically set forth herein, all other
terms and conditions of the Advisory Agreement shall remain unmodified and in
full force and effect, the same being confirmed and republished hereby. In the
event of any conflict between the terms of the Advisory Agreement and the terms
of this Amendment, the terms of this Amendment shall control.

Section 2.2 Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.

Section 2.3 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Maryland.

[Signatures on following page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

TNP STRATEGIC RETAIL TRUST, INC. By:   /s/ James R. Wolford Name: James R.
Wolford Title: CFO TNP STRATEGIC OPERATING PARTNERSHIP, LP By:  
TNP STRATEGIC RETAIL TRUST INC., its general
partner   By:  

/s/ James R. Wolford

  Name: James R. Wolford   Title: CFO TNP STRATEGIC RETAIL ADVISOR, LLC By:  
Thompson National Properties, LLC, its sole member By:  

/s/ Anthony W. Thompson

Name: Anthony W. Thompson Title:

 

- 3 -